IN THE SUPREME COURT, STATE OF WYOMING

                                      2017 WY 78

                                                                April Term, A.D. 2017

                                                                     June 28, 2017

CODY VALE SCANTLING,

Appellant
(Defendant),

v.                                                 S-17-0036

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional “no contest” plea to one count of
sexual abuse of a minor in the second degree. Wyo. Stat. Ann. § 6-2-315(a)(iii). The
district court imposed a sentence of 3 to 11 years. Appellant filed this appeal to
challenge the district court’s January 5, 2017, “Judgment and Sentence.”

[¶2] On April 26, 2017, Appellant’s court-appointed appellate counsel filed a “Motion
to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). The next day, this Court entered an “Order Granting
Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or
before June 12, 2017, Appellant “may file with this Court a pro se brief specifying the
issues he would like this Court to consider in this appeal.” This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would “make its
ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal.” This Court notes that Appellant did not file a pro se brief or other pleading in
the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment and Sentence” should be affirmed. It is,
therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Cody Vale Scantling, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s January 5, 2017, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶6]   DATED this 28th day of June, 2017.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice